







FIRST AMENDMENT


TO THE


AMERIPRISE ADVISOR GROUP DEFERRED COMPENSATION PLAN






WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the "Committee") of the Board of Directors of Ameriprise Financial,
Inc. (the "Company") has delegated to the Company's Executive Vice President of
Human Resources the authority to determine the terms and approve non-material
changes relating to the Ameriprise Advisor Group Deferred Compensation Plan (the
"Plan"), as deemed necessary or appropriate, so long as it does not have a
financial impact to the Company in excess of $5 million for any given Plan year;
and


WHEREAS, Section 7.07 of the Plan provides that in the event of an Unforeseeable
Emergency a Participant may petition the Committee to receive partial or full
payout of vested amounts credited to only the Participant's Annual Deferral
Accounts, management has recommended to allow a Participant to petition the
Committee to receive partial or full payout of vested amounts credited to one or
more of the Participant's Plan Accounts; and


WHEREAS, the undersigned officer of the Company deems it necessary and
appropriate
to make the amendment set forth below; and


THEREFORE, the Plan is hereby amended effective as the date and manner noted
herein below:


Section 7.07 Unforeseeable Emergency is amended in its entirety effective on the
date as executed below to read as follows:


7.07     Unforeseeable Emergency. In the event that a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout of amounts credited to one or more of the Participant's
Plan Accounts. The Committee shall determine, in its sole discretion, whether
the requested payout shall be made, the amount of the payout and the Plan
Accounts from which the payout will be made; provided, however, that the payout
shall not exceed the lesser of the Participant's Aggregate Vested Balance or the
amount reasonably needed to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution.
In making its determination under this Article, the Committee shall be guided by
the requirements of Section 409A and any other related prevailing legal
authorities, and the Committee shall take into account the extent to which a
Participant's Unforeseeable



--------------------------------------------------------------------------------



Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by the liquidation by the Participant of his or her
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). If, subject to the sole discretion of the Committee,
the petition for a payout is approved, the payout shall be made within 90 days
of the date of the Unforeseeable Emergency.




IN WITNESS WHEREOF, the Executive Vice President of Human Resources has caused
this Amendment to be executed this 30th day of April, 2014.


AMERIPRISE FINANCIAL, INC.
                
By    /s/ Kelli A. Hunter     
Title: Executive Vice President of Human Resources

